DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 1/11/2022 has been entered. 
Claims 1, 2, 4-7, 9-12, 15, 16, 25, 26, 39-41, 43-46 remain pending.
Claims 53-55 are new and now also pending.

Specification
The disclosure is objected to because of the following informalities:
-Para. 0113 recites “base wall 16b” but this should be “base wall 16a”.
-Para. 0116 recites “i.e. from 0.5 to 1.5 maximum”, however, this would be better omitted from the specification as it is unclear as to what this range is referring to.   
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “67” of Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action 

Claim Objections
Claims 1, 6, 7, 25, 45, 53, 54, and 55 are objected to because of the following informalities:  
-Claim 1, line 13, “in order to in order to obtain” should just be “in order to obtain”.
-Claim 1, line 5, “a welding station” and lines 16-17 “said welding station” would be better recited as “a first welding station” and “said first welding station” while line 24 “a further welding station” would be better recited as “a second welding station”.
-Claim 1, lines 33-34, “by an angle of greater than 90°.” But this would be better recited as “by an angle of greater than 90° with respect to the base wall.”
-Claim 1, line 33, “spread out lateral walls aiming” should instead be “spread out lateral walls of the reinforcement insert aiming”.
-Claim 6, “positioning means” and any subsequent references (Claims 7 and 53) would be better recited as “base positioning means” to avoid confusion with the previously defined “. Claims 7 and 53 are therefore also objected to.

-Claim 45, lines 11-12 “bringing opposite longitudinal lateral flaps” should instead be “bringing the opposite longitudinal lateral flaps”.
-Claim 54, line 12, “a welding station” and line 13 “said welding station” would be better recited as “a first welding station” and “said first welding station” while line 20 “a further welding station” would be better recited as “a second welding station”.
-Claim 55, line 4, “by an angle of greater than 90°.” But this would be better recited as “by an angle of larger than 90° with respect to a base wall of the reinforcement insert.” (note the 112 rejections below).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 25, 26, 41, 43, 44, and 53-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the claim recites “the feed member is U-shaped such that said wrapping sheet is positioned in relation to said structured assembly so as to be shaped as a U with a lower portion of the U positioned in correspondence with heads of the smoking articles and so that upper and lower flaps of the U extending beyond an edge of said base walls of the reinforcement insert”. This limitation renders the claim indefinite as the reference to the “U” renders it unclear as to what portions of the wrapping sheet are being referred to. For example, when referencing the wrapping sheet “so as to be shaped as a U with a lower portion of the U positioned in correspondence” it is unclear as to whether the Applicant is referring to a lower portion of the “U” when the “U” is positioned in relation to the structured assembly, or if Applicant is referring to the base of the “U” (i.e. lower portion as written). Therefore, the referencing to the “U” shape renders the claim confusing and therefore renders the claim indefinite.
Regarding Claim 25, line 29 recites “the welded transverse edge flap” however this lacks antecedent basis within the claim and therefore renders the claim indefinite. It would appear that this “flap” is referring to the “welded transverse edge” recited on line 15 but this is not readily clear. 
Regarding Claim 41, the claim also recites the “U” shape and references the portions of the “U” with reference to the wrapping sheet and is therefore rendered indefinite for the same reasons as Claim 15 outlined above. 
Regarding Claim 43, lines 3-5 recite “the expeller device of the combination unit thrusts said intermediate combination while acting as an elastic contrast”. This limitation renders the claim indefinite as it is unclear as to what the Applicant is intending to refer to by “elastic contrast” and how the “expeller device” acts as such. When referring to the specification there is not clarification for such. For example, Paragraph 0212 mentions 
Regarding Claim 53, line 3 recites “the contact zone”, however, this limitation renders the claim indefinite as ‘the contact zone” lacks antecedent basis within the claim and therefore it is unclear as to what is being referred to. 
Regarding Claim 54, lines 24-25 recite “the base plane being configured to stably keep the intermediate combination”. This limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to encompass by the phrase “stably keep” and specifically, what “stably” is intending to encompass. 
Regarding Claim 55, the claim recites “lateral positioning means carried by the lateral walls and disposed adjacent the first introduction mouth, said lateral positioning means being configured to position said lateral walls spread out toward said upper wall of the chamber by an angle larger than 90°.” This limitation renders the claim indefinite as it is unclear as to how lateral walls of the containing chamber can be positioned by the lateral positioning means. It would appear that the Applicant is attempting to refer to walls of the reinforcement insert similar to what is claimed at the end of Claim 1, however, this is not readily clear and therefore the claim is rendered indefinite.
Claims 26 and 44 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from one of the claims outlined above and do not clearly define the claim scope.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case the following limitations are interpreted as invoking 35 U.S.C. 112(f) and when referring to the specification, are interpreted as follows:
-Claims 1, 25, and 54, “a combination unit” is interpreted as: “a thruster device 68 suitable to cooperate with the pocket 40 to expel from the respective chamber 50 the structured assembly 11° and equivalents thereof (per Para. 0091).
Claims 1 and 55, “lateral positioning means” is interpreted as: “lateral projections protruding progressively from the lateral walls 55 toward the inside of the chamber” (per Para. 0115) and equivalents thereof.
Claim 6, “positioning means” is interpreted as: “an introduction base 56, possibly provided with introduction seatings 59 that confirm the desired position of the first layer of smoking articles 14” (per Para. 0104) and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Buse (US PGPUB 2012/0241339), in view of Ferrozi (US Patent 3,978,639).

Regarding Claim 54, Buse discloses a packaging machine (Figure 5) to make an airtight wrapper (“sealed block 25”; Figure 4; Para. 0036) comprising a wrapping sheet (26; Figure 3) wrapped airtight around a structured assembly (group 11, collar 16, 38; see Figures 2-3) consisting of an organized group of smoking articles (11) associated with a reinforcement insert (16, 38), the machine comprising: 
 a structured assembly formation unit (52) comprising a formation pocket (53; Figures 7, 9) configured as a containing chamber with a lower wall, an upper wall and lateral walls (see “Annotated View of Figure 9”) configured to house the structured assembly (11, 16), the chamber having a first introduction mouth and a second introduction mouth configured to be crossed through by the structured assembly (11, 16), and placed opposite each other (clearly shown throughout the figures; see specifically Figure 7; Paras. 0051, 0054 disclose inserting the insert 16 and articles 11 through one mouth and Paras. 0055,00056 disclose pushing the assembly 11, 16 out through the other mouth);
a combination unit (pusher 63, pockets 64, conveyors 70, 71; Figures 5, 10-12) configured to combine the structured assembly (11, 16) with the wrapping sheet (26), with or without a reusable closing label (27; Figures 1, 3), obtaining an intermediate combination of the wrapping sheet (26) and structured assembly (11, 16; Paras. 0055-0058); 
a first welding station (78), in which a first folding of the wrapping sheet (26) is made along the longitudinal axis around the structured assembly (11, 16 via insertion into pocket and/or via 82 of pusher 63; see Figures 10-12; and/or via 78; Figures 13-14), the first welding station (78) configured to weld respective upper and lower edges (109, 108) of the wrapping sheet (26; Para. 0064), defining a welded transverse edge (fin seam 37), to obtain a manipulable whole (inner pack 13; see Figure 13; see Paras. 0060-0064); 
a wrapping unit (turret 65, conveyor 85, guides 86, folding finger 90, pusher 87; Figure 15) comprising a gripping member (pockets 64 and pusher 87 both act as grippers; Figures 10 and 15; pockets 64 act as a gripping member with suction at 83 and lateral folders 74 shown in Figure 10; see Para. 0068 which discloses “A pusher 87 which grips in each case two inner packs 13”) configured to hold the manipulable whole (13; Para. 0068), and a folding station (guides 86) provided with a folding device with folder members (folder guides 86, 90 and “folding diverters”; Para. 0069) configured to fold opposite longitudinal lateral flaps (110, 111) of the sheet (26) in order to obtain a pre-wrapper provided with longitudinal layers (see Paras. 0068-0069);
a welding unit (sealing turret 92), having a second welding station provided with welding devices (93; Figure 5) configured to weld the pre-wrapper at least along the longitudinal tabs in order to complete welding thereof to obtain a closed and sealed airtight wrapper (25; Paras. 0036, 0071, 0072; see Figure 16).  

    PNG
    media_image1.png
    349
    680
    media_image1.png
    Greyscale

Annotated View of Figure 9
However, Buse fails to disclose the gripping member (pockets 64) of the wrapping unit comprises an upper plane forced by elastic members to move toward an opposite base plane, the upper plane and the base plane being configured to stably keep the intermediate combination of the wrapping sheet and the structured assembly therebetween.
Attention can be brought to the teachings of Ferrozi which includes another packaging machine comprising grippers (2; see figure 21) of a pocket, of a work unit, for receiving packs of articles with a wrapper wherein the grippers comprise an upper plane (40; Figure 22) forced by elastic members (springs 41) to move toward a fixed base plane (“pocket bottom”), the upper plane and the base plane being configured to keep an intermediate pack (P) therebetween (Col 6, lines 41-50).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the machine of Buse to include an elastically biased gripping member into the pocket of the wrapper work unit as taught by Ferrozi as modifying Buse in this manner will allow for the intermediate combination to be properly retained in the desired position as taught by Ferrozi (Col 6, lines 41-50).

 Allowable Subject Matter
Claims 1, 2, 4-7, 9-12, 16, 39, 40, 45, and 46 would be allowable if rewritten to overcome the claim objections indicated above.
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15, 26, 41-43, 53, and 55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 1, Buse, as modified by Focke (USP 4,079,575- see Non-Final Rejection mailed on 8/11/2021) discloses essentially all elements of the claimed invention but fails to disclose or render obvious the pocket comprises, a lateral positioning means configured to position the lateral walls of the insert spread out toward the upper wall of the chamber by an angle greater than 90° with respect to the base wall of the insert. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the pocket to achieve the claimed invention without improper hindsight as motivation drawn from Applicant’s own invention.
Note: per “Claim Interpretation” section above, “lateral positioning means” is interpreted as “lateral projections protruding progressively from the lateral walls 55 toward the inside of the chamber” (per Para. 0115) and equivalents thereof.
Therefore Claim 1 is viewed as allowable subject matter.

Regarding Claim 25, Buse discloses essentially all elements of the claimed invention and although Buse discloses a pair of front folders (74; Figure 12), configured to act on opposite front lateral flaps (75) of the wrapping sheet (26; Figure 12; Para. 0059), a pair of rear folders (90; Figure 15), configured to act on opposite rear lateral flaps (89) of the wrapping sheet (Para. 0068), upper folders (76) configured to act on the welded transverse flap, and pairs of lateral folders (“lateral guides 86”; Figure 15; Para. 0067) configured to act on respective opposite longitudinal lateral flaps defining the longitudinal layers (Para. 0067), Buse does not disclose the folding device comprising all of the folders as claimed and further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated all of the folders into one folding device as claimed without the use of improper hindsight drawn from Applicant’s own invention as motivation. Therefore Claim 25 is viewed as allowable subject matter.
Regarding Claim 39, the claim recites “a method of operating the packaging machine as in claim 1”. This recitation is viewed as requiring all structural limitations of claim 1 and therefore, claim 39 is also viewed as allowable subject matter given the reasons for claim 1 outlined above.

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on page 15 of “REMARKS” that:

    PNG
    media_image2.png
    200
    639
    media_image2.png
    Greyscale

Examiner respectfully asserts that the recited portion of the disclosure of Ferrozi mentions retaining the pack in the pocket with the assistance of the spring (see Col 6, lines 41-50) and given the reasoning outlined above one can conclude that It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the machine of Buse to include an elastically biased gripping member into the pocket of the wrapper work unit as taught by Ferrozi. With respect to the further purpose of the elastic pressure of the application is intended to be adjusted, cancelled, etc. as mentioned by the Applicant, these features are not readily claimed and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc., 7 USPQ2d 1064.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Brightwell (USP 2,720,738) discloses an example of spring loaded gripping members (25).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/2/2022